Citation Nr: 1243786	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or service-connected coronary artery disease.  

4.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include as secondary to service-connected diabetes mellitus and/or service-connected coronary artery disease.  

5.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to May 1968.  
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2010, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired.  In January 2011, the Board remanded the issues for further development.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Veteran raised the issue of a total disability rating based on individual unemployability during his September 2010 Board hearing.  In June 2010 he submitted a claim of entitlement to an increased rating for diabetes mellitus.  Therefore, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a vision disorder and hypertension and the issue of a disability rating in excess of 60 percent for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A September 2012 rating decision granted service connection for erectile dysfunction and peripheral artery disease, claimed as peripheral vascular disease of the lower extremities.  


CONCLUSION OF LAW

There is no question of law or fact involving the claims of entitlement to service connection for erectile dysfunction and peripheral vascular disease of the lower extremities; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file indicates that the Veteran perfected an appeal as to the issues of entitlement to service connection for erectile dysfunction and peripheral vascular disease of the lower extremities in February 2010.  Subsequently, however, a September 2012 rating decision granted service connection for erectile dysfunction and peripheral artery disease, claimed as peripheral vascular disease of the lower extremities.  Therefore, the Veteran's appeal for entitlement to service connection for these disabilities is moot, as the benefits sought on appeal have already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as they have been granted, the appeal with respect to these issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal with respect to the issues of entitlement to service connection for erectile dysfunction and peripheral vascular disease of the lower extremities is dismissed.  


REMAND

In September 2010, the Veteran provided testimony at a Board hearing regarding the issues of service connection for a vision disorder and hypertension and the issue of a disability rating in excess of 60 percent for coronary artery disease.  

The Board later sent the Veteran a letter in November 2012 informing him that the Veterans Law Judge who conducted his hearing in September 2010 is no longer employed by the Board and offered the Veteran the opportunity to testify at another Board hearing.  That same month the Veteran requested a hearing before another Veterans Law Judge at the RO.  

The law requires that the Veteran Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore, the Veteran should be scheduled for a new hearing before the Board at that RO in Chicago, Illinois. 


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


